COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS





IN RE:   ERIC FLORES,


		Relator.




 
§
 
§
 
§
 
§
 
§




No. 08-09-00265-CR

AN ORIGINAL PROCEEDING
		IN MANDAMUS





MEMORANDUM OPINION ON PETITION FOR WRIT OF MANDAMUS


	Relator, Eric Flores, seeks a writ of mandamus to compel the Honorable David Guaderrama,
Judge of the 243rd Judicial District Court, to discontinue "advancing the private interest of a person
named [omitted] to convey the impression that he is in a special position to frivol- [sic] frivolously
portray to be an assistant district attorney for the purpose of prosecuting [Relator] without due
process of law." 
	In order to obtain relief through a writ of mandamus, a relator must establish:  (1) no other
adequate remedy at law is available and (2) that the act he seeks to compel is ministerial.  State ex
rel. Young v. Sixth Judicial Dist. Court of Appeals At Texarkana, 236 S.W.3d 207, 210
(Tex.Crim.App. 2007).  An act is ministerial if it does not involve the exercise of any discretion. 
State ex  rel. Hill v. Court of Appeals for the Fifth District, 34 S.W.3d 924, 927 (Tex.Crim.App.
2001).  Based on the petition and record provided, Mr. Flores has not demonstrated he is entitled to
mandamus relief.  See Tex.R.App.P. 52.8.  We therefore deny relator's request.  

November 12, 2009					 
							ANN CRAWFORD McCLURE, Justice

Before Chew, C.J., McClure, and Rivera, JJ.

(Do Not Publish)